Citation Nr: 1441718	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda (PCT).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2007, March 2008, April 2009, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied service connection for PCT.  

In the rating decisions, the RO treated the claim as an application to reopen the August 1995 denial of service connection for an anxiety disorder with an associated skin condition on the hands.  At that time, the Veteran had been diagnosed with eczema of both hands. 

As this prior decision concerned eczema, a disease different than the one for which service connection is being claimed on this appeal, the Board will address the current claim on a de novo basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits).

The Virtual VA and VBMS electronic claims files contain the April 2014 Appellate Brief and VA treatment records.    


FINDING OF FACT

PCT is attributable to the Veteran's exposure to Agent Orange while serving in the Republic of Vietnam.  


CONCLUSION OF LAW

PCT was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has PCT due to exposure to Agent Orange while serving in the Republic of Vietnam.  

As an initial matter, the Veteran was previously denied service connection for a skin condition in August 1995.  The evidence of record, to include the Veteran's statements and pleadings, clearly show that the Veteran is seeking service connection only for his PCT and not for any other potential skin condition.  Accordingly, service connection for PCT will be the only skin disorder addressed in this decision.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that although a presumption of service connection for PCT is available for veterans exposed to Agent Orange if PCT manifests to a compensable degree within one year of exposure, the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  With regard to Agent Orange exposure, this means that a veteran who is presumed exposed to Agent Orange can show that a current disability was actually caused by his Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran served in the Republic of Vietnam between May 1970 and April 1971, and is therefore presumed to have been exposed to Agent Orange during service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).  He also has a current diagnosis of PCT.  As such, the remaining consideration is whether the Veteran's PCT is related to his exposure to Agent Orange.  

The evidence of record contains four VA medical opinions.  In November 2006, March 2010, and July 2010, the Veteran was afforded VA Agent Orange examinations and the examiners opined that the Veteran's PCT was at least as likely as not or "probably" related to his exposure to Agent Orange.  A clarifying opinion was also provided in May 2010 that corrected a typographical error in the March 2010 opinion.  

The Board notes that although the VA examiners did not provide a detailed rationale for their conclusions, the opinions still contain probative value.  See generally, Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Moreover, there is no contrary opinion in the evidence of record.

The only negative evidence of record is an October 2006 laboratory report that contains a notation that the majority of PCT cases are secondary to liver disease, to include hepatitis.  The Board is aware that the Veteran has been diagnosed with hepatitis, however, the Board finds the VA opinions to be more probative the VA opinions were provided specifically in regard to the Veteran's PCT while the laboratory report contained general information about the disease process.  

In sum, the preponderance of evidence reflects that the Veteran's PCT was related to exposure to Agent Orange while he was serving in the Republic of Vietnam and service connection therefore is warranted pursuant to 38 C.F.R. § 3.303(d).

Stated differently, the AOJ misunderstood the provisions of 38 C.F.R. § 3.303(d) and the holding in Combee.  The decision of the AOJ is clearly and unmistakably erroneous.






ORDER

Service connection for PCT is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


